Opinion.
Campbell, J.,
delivered the opinion of the court:
Upon the evidence of the appellee himself the appellant was entitled to a verdict. The appellee had been in possession two months beyond the time for which he paid rent, and had assented to and acquiesced in the proposal of Joor, on the 15th of July, to stay another month, and if by that time the well did not afford good water, the oak curbing would be removed, and other put in. Under this arrangement, a month should have expired, and if, after that, Joor with notice that the water had not improved sufficiently failed to comply’ with the obligation resting upon the lessor, the lessee might have left the premises, but even then it would have been a question how much was due for the occupancy not paid for.

Reversed and remanded.